Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of new grounds of rejection.
Examiner has brought in Lienhart (20060187358) to disclose the newly amended feature.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 9, 11-12, 14, and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lienhart (20060187358) and Ellis (20090023406).

As for claims 1, 11, and 17, Lienhart discloses:
fingerprinting, by a client media device, portions of a media sequence that is presented during a period of time by the client media device so as to obtain reference fingerprints ([0086]-[0092], [0098]);
storing, by the client media device, the reference fingerprints in a reference database of the client media device ([0086]-[0092], [0098]); 
after storing the reference fingerprints, receiving, by the client media device from a server device, a query fingerprint corresponding to television programming scheduled to be presented during the period of time, wherein the television programming has a duration, ([0086]-[0092], [0098]);
in response to receiving the query fingerprint, searching by the client media device, the reference database for any reference fingerprints that match the query fingerprint; and based on the identifying the match, initiating an actionable event on the client media device ([0086]-[0092], [0098]).
	However, Lienhart fails to disclose wherein the reference database comprises a revolving buffer of programmable length, wherein the reference fingerprints are stored in the revolving buffer for at least the duration of the television programming and then subsequently removed from the revolving buffer.
	In an analogous art, Ellis discloses wherein the reference database comprises a revolving buffer of programmable length, wherein the reference fingerprints are stored in the revolving buffer for at least the duration of the television programming and then subsequently removed from the revolving buffer (Buffer length is programmable. Can be programmed to store signature data for the length of the program [0152]. Signature data is stored in circular buffer [0324]).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify Lienhart’s invention to include the abovementioned limitation, as taught by Ellis, for the advantage of conserving resources.

As for claims 2, 12, and 18, Lienhart discloses wherein the method further comprises refreshing the reference database according to a programmable schedule ([0166]).

As for claim 3, Lienhart discloses refreshing the reference database comprises: removing an oldest reference fingerprint from the reference database; and adding a new reference fingerprint to the reference database ([0166]).

As for claims 5, 14, and 19, Lienhart teaches the actionable event comprises replacing a generic advertisement with a targeted advertisement (Ad substitution occurs with a targeted ad [0092]). 

For claim 9, Lienhart discloses the client media device is a network-connected client video device, and wherein the reference fingerprints comprise video fingerprints ([0106]).  


Claims 6-8, 10, 15-16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lienhart and Ellis as applied to claim 1 above, and further in view of Wang (US 2011/0276333 A1).

For claims 6 and 15, Lienhart and Ellis fail to disclose initiating the actionable event comprises providing a menu of enhancement programming options on the client media device.
In an analogous art, Wang discloses wherein initiating the actionable event comprises providing a menu of enhancement programming options on the client media device (see Fig. 3, client device 304’s screen presenting content information options).  
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify Lienhart and Ellis’s invention to include the abovementioned limitation, as taught by Wang, for the advantage of conserving resources.

For claim 7, Wang discloses the enhancement programming options are related to the television programming (same as claim 6).  

For claims 8, 16, and 20, Lienhart and Ellis fail to disclose initiating the actionable event comprises sending, to a server device, an indication that the client media device presented the television programming

Wang discloses initiating the actionable event comprises sending, to a server device, an indication that the client media device presented the television programming (see abstract, a client to device to capture a sample of a media stream, see [0031], client device 104 creating and sending a fingerprint of a media sample to server 108, which contains the mentioned 110-114 modules).  
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify Lienhart and Ellis’s invention to include the abovementioned limitation, as taught by Wang, for the advantage of providing confirmation to the server.

For claim 10, Lienhart and Ellis fail to disclose the client media device is a network-connected client audio device, and wherein the reference fingerprints comprise audio fingerprints.
In an analogous art, Wang discloses the client media device is a network-connected client audio device, and wherein the reference fingerprints comprise audio fingerprints (see Figs. 3-4, the fingerprints relate to audio streams).  
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify Lienhart and Ellis’s invention to include the abovementioned limitation, as taught by Wang, for the advantage of improving accuracy for audio content.


Claims 4 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lienhart and Ellis as applied to claim 1 above, and further in view of Pereira.

As for claims 4 and 13, Lienhart and Ellis fail to disclose by the client media device, that the reference database is full; and based on the determining that the reference database is full, removing by the client media device, an oldest reference fingerprint from the reference database.
In an analogous art, Pereira discloses determining, by the client media device, that the reference database is full; and based on the determining that the reference database is full, removing by the client media device, an oldest reference fingerprint from the reference database ([0075], [0076]).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify Lienhart and Ellis’s invention to include the abovementioned limitation, as taught by Pereira, for the advantage of conserving resources.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421